Citation Nr: 1454097	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for thyroid cancer, status post thyroidectomy, due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his thyroid cancer resulted from in-service radiation exposure.  An April 2010 memorandum from the Air Force Master Radiation Registry (MRER) found "no internal or external" radiation exposure for the Veteran.  

THE VETERAN IS ADVISED that there are three components of a successful claim of service connection: (1) evidence of a disease or disorder; (2) evidence of an event that occurred during active service as that term is defined by law, and; 
(3) competent evidence of a linkage, or causal nexus between the in-service event and the current disorder.

THE VETERAN IS FURTHER ADVISED that his appeal was denied because of a lack of evidence of the 2nd element above - i.e., there was no evidence that he was exposed to radiation during service. Although he has submitted statements from treating physicians detailing their opinions that his thyroid carcinoma was caused by exposure to radiation, these medical opinions are relevant only as to the third prong of a successful claim of service connection as that term is described above.

Although the Veteran's basic allegation as to radiation exposure was investigated by the U.S. Air Force Master Radiation Registry and found unsubstantiated, the Veteran has alleged various sources of in-service radiation while he was stationed
At Seymour Johnson Air Force base and Kadena Air Force base. 

THE VETERAN IS ADVISED that his mere allegations are not sufficient to substantiate such exposure. However, THE VETERAN IS ADVISED that this remand is to afford him an opportunity to provide any and all information that he may have as to such exposure - with specific information as to the places, times, and sources of such exposure. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a DETAILED statement of the times, places, and all circumstances of his alleged exposure to radiation. The Veteran may submit any other evidence to SUBSTANTIATE THE ELEMENT OF IN-SERVICE EXPOSURE TO RADIATION. 

2. After receipt of the Veteran's response, determine if further investigation AS TO THE QUESTION OF RADIATION EXPOSURE is warranted and conduct all research with all appropriate U.S. Government agencies - the Veteran's military occupational code was 46150 - Munition Systems Specialist. If and only if such investigation is appropriate, conduct such investigation. 

3. If deemed appropriate, conduct any necessary VA medical examinations or file reviews. 

Thereafter, readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



